Atkinson, J.
1. In determining the questions made in the present case, it is only necessary to consider the effect of the entry which appears upon the judge’s docket, and which is set out in the record. This entry was in the handwriting of the judge of the judicial circuit which embraced the county in which this case was pending at the time it was made. No di*614rect attack was made upon it; and being unchallenged by any direct proceeding to vacate or modify its terms, it is presumed to speak truthfully concerning the matters of fact to which it relates. The superior court is a court of record, and this court, in speaking of such entries as the one now under review, in the case of Armstrong v. Lewis, 61 Ga. 680, laid down the rule to be: “The dockets, minutes and records of a court of record must be kept so as to represent the true state of its business. From them the court, without the aid of a jury, must be able to ascertain what cases are pending, and what are not pending. If they fail to speak the truth in respect to the pendency or the disposition of any case, the court, in a direct proceeding for that purpose, may, on sufficient evidence aliunde, have them corrected; but they can not be attacked collaterally for alleged errors or deficiencies.” The doctrine of that case rules that entries of the character now under review are not subject to collateral attack. The principle of that case was applied by the ruling of this court in the case of Brady v. Little, 21 Ga. 132, and was reaffirmed and again applied in the case of Saffold v. Banks, 69 Ga. 289. There having been no direct attack upon this entry, it speaks for itself, and is not subject to explanation or modification by means of extrinsic evidence.
2, 3. The meaning of this order is clear and unambiguous. It is a simple statement by the presiding judge, that, the parties consenting, the case should stand continued for a period of five years, and then go to judgment. The words, “and then to go to judgment,” could have but one significance. They imply that at the expiration of the time for which the case should stand continued, the plaintiff should have judgment for his demand. The effect of this order was to cut off all defenses existing at the time the entry was made. Unless this be true, the words, “and then to go to judgment,” could have no significance, and the order would simply amount to a general continuance of the case, without any apparent reason, for a term of five years; and this would have been a most remarkable, if not unheard of, proceeding in the course of judicial trials.
The court gave to the defendant the benefit of all defenses *615which arose since the passing of this order; and there having been no direct attack upon the entry, or any attempt directly to modify or reform it, there was no error in striking the pleas setting up matters of defense existing before the making of the entry, nor in excluding evidence in support of such pleas, even though the defendant alleged in such pleas that he did not understand at the time the entry was made that such was, or would be, considered its legal effect. There was, therefore, no error in overruling the defendant’s motion for a new trial.

Judgment affirmed.


All the Justices concurring.